DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to the Appeal Brief of 12/22/2020, Examiner Glover together with Primary Francis Geroleo and SPE Jay Patel reviewed the prior art of Kilgore, and after much detailed review of the Median Filter of Kilgore, determined that the teaching of Kilgore fell short of the recited features of claim 1. Subsequently a further detailed search was conducted, yielding the further Lin reference discussed below, which was also assessed to fall short of teaching dead pixel correction and detection per claim 1.
Claim 1 recites:
A camera system comprising: 
at least one imager unit for recording image data and converting said image data into a digital image signal; and 
a video processing unit operatively connected to said at least one imager unit for receiving said digital image signal from said at least one imager unit and for generating a corrected video output signal, wherein said video processing unit comprises: 
a dead pixel correction unit being configured for correcting the signal of confirmed dead pixels, said confirmed dead pixels being referenced in a map of confirmed dead pixels associated to the dead pixel correction unit, and 
a non-uniform offset error correction unit that includes a readout amplifier offset correction subunit being configured for correcting readout amplifier non-uniformity, and a pixel level non-uniformity correction and dead pixel detection subunit operatively coupled to an output of the readout amplifier offset correction subunit, the pixel level non-uniformity correction and dead pixel detection subunit includes a median filter configured to calculate, for each pixel in the digital image signal, a median value of a neighborhood of pixels surrounding a currently processed pixel, wherein the pixel level non-uniformity correction and dead pixel detection subunit is configured to calculate an estimated pixel offset value for each pixel in the digital image signal based on the median value, and wherein the estimated pixel offset value is used to simultaneously correct pixel level non-uniformity in the digital image signal to generate the corrected video output signal and to detect new dead pixels in the digital image signal, such that pixel level non-uniformity correction on the digital image signal and new dead pixel detection are performed simultaneously using the same estimated pixel offset value.

The closest prior art Kilgore (US 7,684,634) and Lin (US 6,747,697) fail to anticipate or render the above underlined limitations in combination with the claim as a whole obvious.
Kilgore teaches that the median filter is used to correct known dead pixels from a pre-determined map of dead pixels, and so does not teach simultaneous dead pixel correction and detection as recited in claim 1.
Newly cited herewith Lin reference teaches application of a median filter for dynamic dead pixel correction, but fails to teach new dead pixel detection as recited in claim 1.
Claims 2-4 depend from claim 1, and are therefore also nonobvious over the available art, at least for the reasons set forth above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485  

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
February 17, 2021